U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 20511 Abbey Drive Frankfort, Illinois 60423 (Address of Principal Offices) (866) 866-0758 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 21,511,812 shares of common stock, par value $.0001 per share, outstanding as of November14, 2013 Transitional Small Business Disclosure Format (Check one):Yes oNo x Accelera Innovations, Inc. - INDEX - Page PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements: Condensed Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (audited) 3 Unauditedcondensed Statements of Operations for the three and nine months ended September 30, 2013 and2012 and for the Cumulative Period from Inception (April 29, 2008) to September 30, 2013 4 Condensed Statements of Stockholders’ Deficit 5 Unaudited condensed Statements of Cash Flows for the nine months ended September 30, 2013 and 2012; and for the Cumulative Period from Inception (April 29, 2008) to September 30, 2013 6 Notes to Condensed Financial Statements 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4A(T). Controls and Procedures 20 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item6. Exhibits 21 Signatures 22 - 2 - PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERA INNOVATIONS, INC. (A Development Stage Company) CONDENSEDBALANCE SHEETS September 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash $ 50 $ - Total Current Assets 50 - TOTAL ASSETS $ 50 $ - LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Due to Stockholder $ $ - TOTAL LIABILITIES $ Stockholders' Deficit Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock; 100,000,000 shares authorized; $0.0001 par value 21,511,812 shares and 21,311,812 shares issued and outstanding as of September 30, 2013 and December 31, 2012 respectively Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Deficit ) - TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 50 $ - The accompanying notes are an integral part of these condensed financial statements. - 3 - ACCELERA INNOVATIONS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) April, 29 2008 (inception) Three Month Periods Ended Nine Months Period Ended through September 30, September 30, September 30, Revenues - EXPENSES Operating Expenses General and administrative $ $ $ Total operating expenses NET LOSS $ ) $ ) ) ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. - 4 - ACCELERA INNOVATIONS, INC. (A Development Stage Company) Condensed Statements of Stockholders’ Deficit Common Additional Accumulate Deficit During Stock Paid in Development Shares Amount Capital Stage Total Balance at Inception, April 29, 2008 - $ - $ - $ - $ - Issuance of common stock for cash: Issuance of common stock for cash, at inception, $.001 per share $ Net loss ) ) Balance, December 31, 2008(Audited) ) Net loss ) ) Balance, December 31, 2009(Audited) ) ) Net loss ) ) Balance, December 31, 2010(Audited) ) ) Shares tendered by founder, June 2011 ) ) - Issuance of stock under stock option, June 2011 ) - Issuance of stock under subscription, June 2011 Stock issued for cash, September 2011, at $4.00 - Stock issued for cash, October 2011, at $4.00 3 Stock issued for cash, November 2011, at $4.00 - Stock issued for cash, December 2011, at $4.00 1 - Forgiveness of shareholder loans - Net loss ) ) Balance, December 31, 2011(Audited) ) Stock issued for cash, January 3, 2012, at $4.00 - Stock issued for cash, January 24, 2012, at $4.00 - Stock issued for cash, February 6, 2012, at $4.00 75 - Stock issued for cash, February 24, 2012, at $4.00 - Stock issued for cash, March 2, 2012, at $4.00 - Stock issued for cash, March 13, 2012, at $4.00 - Stock issued for cash, April 3, 2012, at $4.00 1 Stock issued for cash, April 13, 2012, at $4.00 1 Stock repurchase for cash April 14, 2012 ) - ) ) Stock issued for cash, May 2, 2012, at $4.00 - Stock issued for cash, May 7, 2012, at $4.00 - Forgiveness of shareholder loans - Shares issued for cash less exercise of options 75 0 Fair value of option vested Net loss ) ) Balance, December 31, 2012 (Audited) $ $ $ ) $ 0 Shares issued for cash less exercise of options 20 Fair value of option vested Forgiveness of shareholder loans Net loss ) ) Balance,September 30, 2013 (unaudited) $ $ ) ) The accompanying notes are an integral part of these condensed financial statements. - 5 - ACCELERA INNOVATIONS, INC. (A Development Stage Enterprise) CONDENSED STATEMENTS OF CASH FLOWS April 29, 2008 (inception) For the Nine Month Periods Ended through September 30, September 30, (unaudited) (unaudited) (unaudited) OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operations: Stock based compensation Net Cash used in Operating Activities ) ) ) INVESTING ACTIVITIES: Net Cash Used in Investing Activities - - - FINANCING ACTIVITIES: Issuance of common stock Purchase of treasury stock ) Shareholder Advances Net Cash Provided by Financing Activities Net increase (decrease) in cash and cash equivalents 50 ) 50 Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $
